EXHIBIT 10.4

MEMBERSHIP INTERESTS ASSIGNMENT AND ASSUMPTION
THIS MEMBERSHIP INTERESTS ASSIGNMENT AND ASSUMPTION (this "Assignment") is made
and entered into effective for all purposes and in all respects as of the 31st
day of December, 2012, by and between GARY L. SCHOTTENSTEIN, an individual, and
BRETT KAUFMAN, an individual (collectively, "Assignor") and SIR HILLIARD GRAND,
LLC, a Delaware limited liability company ("Assignee").
RECITALS:
A.     Assignor is the owner of 100% of the membership interests ("Membership
Interests") in HILLIARD GRAND APARTMENTS, LLC, an Ohio limited liability company
(the "Company"), the fee simple property owner of that certain land with a
multifamily residential project commonly known as Hilliard Grand, consisting of
314 units situated thereon, located at 5399 Grand Drive, Dublin, Ohio 43016. The
Company exists as of the date hereof as an Ohio limited liability company
pursuant to that certain Certificate of Formation filed with the Secretary of
State of the State of Ohio on January 5, 2010, and is governed by that certain
Operating Agreement of Hilliard Grand Apartments, LLC, effective as of January
5, 2010 (as may be amended, the "Operating Agreement").
B.     Assignor is the sole member of the Company and owns all of the limited
liability company interests in the Company.
C.    Assignor is conveying various assets to Assignee on even date herewith
(including, without limitation, the "Assigned Interest" (as hereinafter
defined)) pursuant to that certain Purchase and Sale Agreement and Joint Escrow
Instructions, dated as of November 2, 2012, by and between Assignor and Assignee
(as may be amended from time to time, the "Purchase Agreement").
D.     In connection with the transactions described above and in the Purchase
Agreement, Assignor desires to transfer and assign to Assignee the Assigned
Interest effective as of the date hereof, and Assignee desires to accept the
transfer and assignment of the Assigned Interest upon the terms and conditions
provided herein.
NOW, THEREFORE, in consideration of the foregoing, of the mutual promises set
forth herein, and other good and valuable consideration, the receipt and
sufficiency of which hereby is acknowledged, it is hereby agreed as follows:










--------------------------------------------------------------------------------





Section 1.     Definitions. As used herein, the term "Assigned Interest" means
all of the Membership Interests in the Company held by Assignor, and all rights,
title and privileges of Assignor relating thereto, which also constitutes 100%
of the "Percentage Interests" (as such term is defined in the Operating
Agreement), including, without limitation, all rights to all capital, profits,
losses, allocations and distributions, and rights to vote and grant or withhold
consents and other rights and privileges under the Operating Agreement and the
Ohio Limited Liability Company Act appurtenant to Assignor's Membership
Interests assigned hereby.
Section 2.     Assignment and Acceptance. Assignor does hereby transfer, assign
and deliver unto Assignee, and Assignee does hereby accept the transfer,
assignment and delivery of, the Assigned Interest. Assignee hereby accepts the
Assigned Interest and hereby assumes all obligations and liabilities arising or
accruing in connection with the Assigned Interest from and after the date
hereof.
Section 3. Joinder to Operating Agreement. By execution of this Assignment,
Assignee shall be deemed joined as a party to the Operating Agreement and shall
be bound by all of the terms and conditions thereof as if Assignee had executed
the Operating Agreement. It is the intention of the parties that immediately
after giving effect to the consummation of the transactions contemplated by this
Assignment that Assignee shall be the sole member of the Company.
Section 4. Survival; Representations. This Assignment is being delivered by
Assignor and Assignee pursuant to Section 10.1.1 and 10.2 of the Purchase
Agreement, respectively, and is given in accordance with the requirements of the
Purchase Agreement. The obligations of the parties thereunder, including any
representations and warranties made by the parties therein, shall survive the
closing of the transaction of the Purchase Agreement as provided therein.
Section 5. Incorporation of Recitals. The recitals set forth herein are hereby
incorporated by reference and made a part of this Assignment.
Section 6. Further Assurances. Each of the parties agrees to and shall execute
and deliver further assurances of the transfer, assignment and delivery of the
Assigned Interest, and the acceptance and assignment of the same, as the other
party shall reasonably request to effectuate the terms of this Assignment.
Section 7. Interpretation. This Assignment shall be governed and construed in
accordance with the internal laws of the State of Ohio, without regard to
conflicts of interest considerations.

WASOI_ 41896897 _342673"00016



--------------------------------------------------------------------------------



Section 8. Miscellaneous. The captions in this Assignment are inserted for
convenience only, and do not define, describe or limit the scope or intent of
this Assignment or the provisions hereof. Assignor and Assignee agree that this
Assignment shall be interpreted and construed in accordance with its plain
meaning and without reliance upon, or implication, inference or assumption
arising from, the fact that this Assignment may have been drafted, in whole or
in part, for or on behalf of any party hereto. This Assignment represents the
parties' entire understanding with respect to its subject matter and supersedes
all prior communications, understandings and agreements with respect thereto.
This Assignment may be executed in one or more counterparts, each of which shall
be deemed to be an original, and all of which together shall constitute one and
the same instrument. This Assignment shall be binding upon and inure to the
benefit of Assignor and Assignee and their respective successors and assigns. If
any term or provision of this Assignment or the application thereof to any
persons or circumstances shall, to any extent, be invalid or unenforceable, the
remainder of this Assignment or the application of such term or provision to the
persons or circumstances other than those as to which are held invalid or
unenforceable shall not be affected thereby, and each term and provision of this
Assignment shall be valid and enforceable to the fullest extent permitted by
law.
[SIGNATURES APPEAR ON FOLLOWING PAGE]

WASOI_ 41896897 _342673"00016



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Assignment effective as of
the date first written above.
ASSIGNOR
    
/s/ Gary L. Schottenstein
GARY L. SCHOTTENSTEIN, an individual

    
/s/ Brett Kaufman
BRETT KAUFMAN, an individual



ASSIGNEE


SIR HILLIARD GRAND, LLC,
a Delaware limited liability company
By: STEADFAST INCOME ADVISOR, LLC,
a Delaware limited liability company,
Its Manager


By:
/s/ Ella S. Neyland
Name:
Ella S. Neyland
Title:
President






WASOI_ 41896897 _342673"00016

